                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC.,

         Plaintiff,
v.                                                        No. CV 18-1226 SMV/CG
PANHANDLE MAINTENANCE, LLC.,

              Defendant,
v.
3 BEAR DELAWARE OPERATING-NM, LLC.,

              Third-Party Defendant.

               ORDER GRANTING EXTENSION OF TIME TO ANSWER

        THIS MATTER is before the Court on Third-Party Defendant 3 Bear Delaware

Operating-NM, LLC’s (“3 Bear”) Second Unopposed Motion for Extension of Time to

Respond to Counterclaims (“Motion to Extend”), (Doc. 45), filed April 10, 2019. In the

Motion, 3 Bear asks for an extension of time to file its answer or responsive pleading to

Defendant Panhandle Maintenance, LLC’s counterclaims. In support of this request, 3

Bear states that the parties are currently attempting to resolve the claims against 3 Bear

in light of the Court’s April 3, 2019 Order, (Doc. 44). The Court, having reviewed the

Motion and noting it is unopposed, finds that the Motion is well-taken and should be

GRANTED.

        IT IS THEREFORE ORDERED that Third-Party Defendant 3 Bear Delaware

Operating-NM, LLC’s may file its answer or responsive pleading no later than April 17,

2019.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
